DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference # 104a-n are in paragraph 0020 of the specification but not in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator” of claims 1, 4, 11, & 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8-12, 15, 16, & 18-20 of U.S. Patent No. 11,225,321 B1 in view of Therien et al. (Pub No. US 2020/0130814 A1) & Alfred (Pub No. US 2020/0070966 A1).  
Regarding claim 1
	Patent (321) teaches a system for fly-by-wire flight control configured for use in an electric aircraft, the system comprising: a flight controller, wherein the flight controller is configured to perform a voting algorithm, and wherein performing the voting algorithm further comprises: receiving at least a command datum from at least a sensor; determining that the at least a command datum is an active datum; determining the at least a command datum is an admissible datum; and generating, as a function of the at least a command datum, the active datum, and the admissible datum, a control surface datum.  (See claim 1)    
	Patent (321) is silent about an actuator, wherein the actuator is configured to: receive the control surface datum from the flight controller; and move, as a function of the control surface datum, the control surface.  
	However, Therien teaches an actuator, (See figure 2, ref # 44A & 44B) wherein the actuator (See figure 2, ref # 44A & 44B) is configured to: receive the control surface datum from the flight controller; (See figure 2, ref # 34) and move, as a function of the control surface datum, the control surface.  (See figure 2, ref # 26A & 26B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have an actuator, wherein the actuator is configured to: receive the control surface datum from the flight controller; and move, as a function of the control surface datum, the control surface as taught by Therien in the aircraft of Patent (321), so as to control the flight of the aircraft.  

Regarding claim 2
	Patent (321) teaches wherein the voting algorithm is tuned by at least a machine-learning processes.  (See claim 2)  

Regarding claim 3
	Patent (321) teaches wherein the at least a sensor is communicatively coupled to a pilot control.  (See claim 1)  
	A modified Patent (321) is silent about a pilot control remotely located outside the electric aircraft.  
	However, Alfred teaches a pilot control can be in a cockpit of an aircraft or can be remotely located outside the electric aircraft.  (See paragraph 0021)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pilot control remotely located outside the electric aircraft as taught by Alfred in the modified aircraft of Patent (321), since a pilot control being in a cockpit or being remote is functionally equivalent.  

Regarding claim 4
	Patent (321) is silent about wherein the actuator is coupled to the control surface.  
	However, Therien teaches wherein the actuator (See figure 2, ref # 44A & 44B) is coupled to the control surface.  (See figure 2, ref # 26A & 26B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is coupled to the control surface as taught by Therien in the aircraft of Patent (321), so as to control the flight of the aircraft.  

Regarding claim 5
	Patent (321) teaches wherein the flight controller may be configured to determine that the at least a sensor is an allowed sensor.  (See claim 1)  

Regarding claim 6
	Patent (321) teaches wherein the control surface includes an aileron.  (See claim 5)  

Regarding claim 7
	Patent (321) teaches wherein the control surface includes a propulsor mechanically coupled to an electric aircraft.  (See claim 6)  

Regarding claim 8
	Patent (321) teaches wherein the control surface datum includes the mean the at least a command datum that is determined to be the active datum and the admissible datum.  (See claim 8)  

Regarding claim 9
	Patent (321) teaches wherein the flight controller is configured to ban the at least a sensor that transmitted a command datum determined to be not an active datum.  (See claim 9)  

Regarding claim 10
	Patent (321) teaches wherein the flight controller is configured to ban the at least a sensor that transmitted a command datum determined to be not an admissible datum.  (See claim 10)  

Regarding claim 11
	Patent (321) teaches a method for fly-by-wire flight control configured for use in electric aircraft, the method comprising: receiving, at a flight controller, at least a command datum from at least a sensor; determining, at the flight controller, the at least a command datum is an active datum; determining, at the flight controller, the at least a command datum is an admissible datum; generating, as a function of the at least a command datum and the allowed sensor, a control surface datum wherein the control surface datum is correlated to the pilot input.  (See claim 11)  
	Patent (321) is silent about receiving, at an actuator, the control surface datum from the flight controller; and moving, at the actuator, the control surface as a function of the control surface datum.  
	However, Therien teaches receiving, at an actuator, (See figure 2, ref # 44A & 44B) the control surface datum from the flight controller; (See figure 2, ref # 34) and moving, at the actuator, (See figure 2, ref # 44A & 44B) the control surface (See figure 2, ref # 26A & 26B) as a function of the control surface datum.  (See figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a receiving, at an actuator, the control surface datum from the flight controller; and moving, at the actuator, the control surface as a function of the control surface datum as taught by Therien in the aircraft of Patent (321), so as to control the flight of the aircraft.  

Regarding claim 12
	Patent (321) teaches wherein the voting algorithm is tuned by at least a machine-learning processes.  (See claim 12)  

Regarding claim 13
	Patent (321) teaches wherein the at least a sensor is communicatively coupled to a pilot control.  (See claim 11)  
	A modified Patent (321) is silent about a pilot control remotely located outside the electric aircraft.  
	However, Alfred teaches a pilot control can be in a cockpit of an aircraft or can be remotely located outside the electric aircraft.  (See paragraph 0021)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pilot control remotely located outside the electric aircraft as taught by Alfred in the modified aircraft of Patent (321), since a pilot control being in a cockpit or being remote is functionally equivalent.  

Regarding claim 14
	Patent (321) is silent about wherein the actuator is coupled to the control surface.  
	However, Therien teaches wherein the actuator (See figure 2, ref # 44A & 44B) is coupled to the control surface.  (See figure 2, ref # 26A & 26B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is coupled to the control surface as taught by Therien in the aircraft of Patent (321), so as to control the flight of the aircraft.  

Regarding claim 15
	Patent (321) teaches wherein the method further comprises, at the flight controller, determining the at least a sensor is an allowed sensor.  (See claim 11)  

Regarding claim 16
	Patent (321) teaches wherein the control surface includes an aileron.  (See claim 15)  

Regarding claim 17
	Patent (321) teaches wherein the control surface includes a propulsor mechanically coupled to an electric aircraft.  (See claim 16)  

Regarding claim 18
	Patent (321) teaches wherein the control surface datum includes the mean the at least a command datum that is determined to be the active datum and the admissible datum.  (See claim 18)  

Regarding claim 19
	Patent (321) teaches wherein the method further comprises banning, at the flight controller, the at least a sensor that transmitted a command datum determined to be not an active datum.  (See claim 19)  

Regarding claim 20
	Patent (321) teaches wherein the method further comprises banning, at the flight controller, the at least a sensor that transmitted a command datum determined to be not an admissible datum.  (See claim 20)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Therien et al. (Pub No. US 2020/0130814 A1) further teaches a system and method, for fly- by-wire flight control configured for use in electric aircraft, the system comprising: at least a sensor, wherein the at least a sensor is communicatively connected to at least a pilot control and configured to: detect a pilot input from the at least a pilot control: and generate, as a function of the pilot input, et least e command datum; e fight controller, the flight controller comprising a computing device and configured to perform a voting algorithm, wherein performing the voting algorithm further comprises: determining that the at least a sensor is an allowed sensor, wherein determining that the at least a sensor is an allowed sensor includes: determining the at least a command datum is an admissible datum; and generating, as a function of the at least a command datum and the allowed sensor, a control surface datum wherein the control surface datum is correlated ta the pilot input.  The reference Alfred (Pub No. US 2020/0070966 A1) further teaches a system and method, for fly-by-wire flight control configured for use in electric aircraft, the system comprising: at least a sensor, wherein the at least 4 sensor is communicatively connected to at least a pilot control and configured to: detect a pilot input from the at least a pilot control; and generate, as a function of the pilot input, at least a command datum: a flight controller, the flight controller comprising a computing device and configured to perform a voting algorithm, wherein performing the voting algorithm further comprises: determining that the at least a sensor is an allowed sensor.  The reference Ahmad et al. (Pub No. US 2013/0311006 A1) discloses a system and method, for fly-by-wire flight control configured for use in electric aircraft, the system comprising: at least a sensor, wherein the at least a sensor is communicatively connected to at least a pilot control and configured to: detect a plot input from the at least a pilot control and generate, as a function of the plot input, at least a command datum: a fight controller, the flight controller comprising a computing device and configured to perform a voting algorithm, wherein performing the voting algorithm further comprises: determining that the at least a sensor is en allowed sensor, wherein determining that the at least a sensor is an allowed sensor includes: determining the at least a command datum is an admissible datum; and generating, as @ function of the at least a command datum and the allowed sensor, a control surface datum wherein the control surface datum is correlated ta the pilot input; wherein the voting algorithm is tuned by one or more machine- learning processes; wherein the at least a pilot control includes a directional control of an electric aircraft; wherein the at least a pilot control includes a throttle control of an electric aircraft; wherein the control surface includes an aileron; wherein the control surface includes a propulsor mechanically coupled ta an electric aircraft; wherein the at least a sensor includes a motion sensor; wherein the control surface datum includes the mean of the plurality of included command datums from the plurality of allowed sensors: and wherein the fight controller is configured to ban the at least a sensor that transmitted a command datum determined to be not an admissible datum.  The reference Gorsica et al. (Pub No. US 2020/0201358 A1) discloses a system and method, for fly-by-wire flight control configured for use in electric aircraft, the system comprising: at least a sensor, wherein the at least a sensor is configured to detect a allot input; and generate, as a function of the pilot input, at least a command datum; a flight controller, the flight controller comprising a computing device and configured to perform a voting algorithm, wherein performing the voting algorithm further comprises: determining that the at least a sensor is an allowed sensor, wherein determining that the at least a sensor is an allowed sensor includes: determining the at least a command datum is an admissible datum; and generating, as a function of the at least a command datum and the allowed sensor, a control surface datum wherein the control surface datum is correlated to the pilot input.  The references Ciholas et al. (US Patent No. 8,401,716 B2) & Huynh et al. (US Patent No. 10,926,869 B2) each disclose a system and method, for fly-by-wire flight control configured for use in electric aircraft, an actuator, a control surface, and the actuator coupled to the control surface.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647